Bullard, J., 7 7

delivered the opinion of the court. x
This is an action against the maker and endorsers of a ° promissory note. The defendants pleaded a general denial; and judgment being rendered against them in solido, they appealed. Both the clerk and the judge certify, that the record contains all the evidence adduced on the trial, in the first instance. That evidence consists entirely of the note, as set forth in the petition, together with a regular protest. It is sufficient to establish the liability of the maker, but there is no evidence whatever in the record, of any notice to the endorsers, of non-payment, before the . .. . . . i t i t mstitution of this siut, nearly three months after the protest, *552The law is two well settled to require any reference to authorities, that, without alleging and proving such notice to the endorsers, or something equivalent, they are not liable to the bolder.
The appellee has prayed an affirmance of the judgment, ... . - . _' J, . . with ten per cent, damages, as for a frivolous appeal. As it re^ates to the maker of the note, who does not pretend to have any defence, we think the damages ought to be .. .. . . , allowed; but, as it relates to the endorsers, the judgment f x VpVpra-A mUSL De leveiseu.
. , , .. . . It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, so far as concerns the defendant, E. Richards, be affirmed with costs, and ten per A cent, damages; and that the judgment against Joseph Glontz and Charles Janin, he annulled and reversed, and ours *s their favor, as in the case of a non-suit, with costs as to them in both courts.